UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                            Before
                                   YOB, LIND, and KRAUSS
                                   Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                   Private E2 DANEWOOD L. KIRKPATRICK
                          United States Army, Appellant

                                       ARMY 20100716

         Headquarters, 10th Support Group and U.S. Army, Okinawa (trial)
         Headquarters, U.S. Army Fires Center of Exc ellence and Fort Sill
                               (sentence rehearing)
                       T. Mark Kulish, Military Judge (trial)
               James L. Varley, Military Judge (sentence rehearing)
         Lieutenant Colonel Barry J. Stephens, Staff Judge Advoca te (trial)
       Colonel Mark W. Seitsinger, Staff Judge Advocate (sentence rehearing)

For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Jacob D. Bashore, JA; Captain Aaron R. Inkenbrandt , JA;
Captain Kristin McGrory, JA (on brief).

For Appellee: Lieutenant Colonel Amber J. Roach, JA; Major Catherine L. Brantley,
JA; Captain Jessica J. Morales, JA (on brief).

                                       9 December 2013

                     ------------------------------------------------------------
                     SUMMARY DISPOSITION ON FUTHER REVIEW
                     ------------------------------------------------------------
Per Curiam

       Appellant was convicted by a general court-martial, contrary to his pleas, of
one specification of willfully disobeying a superior commissioned officer, four
specifications of violating a lawful order, one specification of stalking, and one
specification of housebreaking, in violation of Articles 90, 92, 120a, and 130,
Uniform Code of Military Justice, 10 U.S.C. §§ 890, 892, 920a, and 930 (2006)
[hereinafter UCMJ]. *


*
 The panel acquitted appellant of one specification of rape and one specification of
aggravated sexual contact in violation of Article 120, UCMJ. The military judge
acquitted appellant of one specification of obstructing justice in violation of Article
134, UCMJ. In addition, a separate specification of obstructing just ice was
dismissed.
KIRKPATRICK—ARMY 20100716

       On 31 January 2013, we reversed appellant’s convictions for violating a
Military Protective Order issued by appellant’s commander (Specification 2 of
Charge I) and stalking (Charge III and its Specification) and dismissed those
specifications with prejudice; affirmed the remaining findings of guilty; set aside the
sentence; and remanded for a sentence rehearing on the affirmed findings of guilt.
Following a sentence rehearing, at which appellant was sentenced to a reduction to
E-1, the convening authority approved the adjudged sentence without fully reflecting
the prior decision of this court in his action.

       The case is again before us for review, this time without assignment of error.
In accordance with our previous opinion we again affirm appellant’s convictions for
one specification of willfully disobeying his superior commissioned officer; three
specifications of violating a lawful order, and one specification of housebreaking.
On consideration of the entire record and matters appellant personally raised
pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), the sentence is
affirmed.


                                       FOR
                                       FOR THE
                                           THE COURT:
                                               COURT:




                                       MALCOLM
                                       MALCOLM H.  H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




                                           2